REEVES, Chief Judge.
In defendant’s motion for a more definite statement, he asks for the following; (1) The exact date when it is claimed the defendant obtained $6,000 from the plaintiff; (2) the circumstances which plaintiff claims constitute fraud; (3) the means employed to obtain the money, and (4) the date when demand was made for the return of the money, and whether same was orally or in writing.
The complaint shows that the alleged fraud was committed “on or about the 4th day of December, 1948.” That is sufficient. The circumstances were that the plaintiff had been declared insane and incapable of managing his *193own affairs, and that the defendant knew, that. Under these circumstances it is" wholly unnecessary to show the means either by which the defendant obtained the money or by which he converted it to his own use. It is unnecessary to set forth in the complaint when plaintiff made demands upon the defendant, even if the law requires him to do so. This information can be obtained by interrogatories.
It follows that the motion for a more definite statement should be and the same hereby is overruled.